Exhibit 10.2

 
GUARANTY AGREEMENT
 


THIS GUARANTY AGREEMENT dated as of July 31, 2011 (together with any amendments
or modifications hereto in effect from time to time, the "Guaranty"), is made by
BUNDLED BUILDER SOLUTIONS, INC., a Delaware corporation, having an address of
8776 E. Shea Blvd., Suite B3A-615, Scottsdale, AZ 85260 (the "Guarantor"), in
favor of TCA GLOBAL CREDIT MASTER FUND, LP, having an office at 1404 Rodman
Street, Hollywood, Florida 33020 ("TCA").
 


WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between  Dynamic  Ventures  Corp. ("Dynamic")  and TCA (the "Purchase
Agreement"), Dynamic has agreed to issue to TCA and TCA has agreed to purchase
from Dynamic certain senior secured redeemable debentures (the "Debentures"), as
more specifically set forth in the Purchase Agreement; and
 


WHEREAS, in order to induce TCA to purchase the Debentures, and with full
knowledge that TCA would not purchase the Debentures without this Guaranty,
Guarantor has agreed to execute and deliver this Guaranty to TCA, for the
benefit of TCA, as security for the "Liabilities" (as hereinafter defined); and
 


WHEREAS, Guarantor is a wholly owned subsidiary of Dynamic and will
substantially benefit from TCA’s purchase of the Debentures;
 


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties  hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:
 


1.           LIABILITIES GUARANTEED.
 


Guarantor, jointly and severally (if more than one), hereby guarantees and
becomes surety to TCA for the full, prompt and unconditional payment of the
Liabilities, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Dynamic
under the Purchase Agreement and the other Transaction Documents. This Guaranty
is a primary obligation of Guarantor and shall be a continuing inexhaustible
Guaranty.  This is a guaranty of payment and not of collection.  TCA may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Dynamic or any other Person prior
thereto; the liability of Guarantor hereunder being independent of and separate
from the liability of Dynamic, any other Person, and the availability of other
collateral security for the Debentures and the other Transaction Documents.
 


2.           DEFINITIONS.


 
All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.  In addition to the
capitalized terms defined in the Purchase Agreement, unless ·the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Guaranty, the
meaning of such term as defined in this Guaranty shall control for purposes of
this Guaranty):
 
 
 
Exhibit 10.2 - Page - 1

--------------------------------------------------------------------------------

 
 


2.1.   "Liabilities" means, collectively: (i) the repayment of all sums due
under the Debentures (and all extensions,  renewals, replacements,  future
advances  and amendments thereof) and the other Transaction Documents; and (ii)
the performance and observance of all
terms,  conditions,  covenants  representations  and warranties  set forth  in
the  Transaction Documents.
 
 
      3.         REPRESENTATION AND WARRANTIES.  Guarantor represents and
warrants to TCA as follows:
 


3.1.   Organization, Powers.  Guarantor: (i) is a corporation, duly organized,
validly existing and in good standing under the Laws of the State of Arizona;
(ii) has the power and authority to own its properties and assets and to can-y
on its business as now being conducted and as now contemplated; and (iii) has
the power and authority to execute, deliver and perform (and the officer
executing this Guaranty on behalf of Guarantor has been duly authorized to so
act and execute this Guaranty on behalf of the Guarantor), and by all necessary
action has authorized the execution, delivery and performance of, all of its
obligations under this Guaranty and any other Transaction Documents to which it
is a party.
 


3.2.   Execution of Guaranty.  This Guaranty, and each other Transaction
Document to which Guarantor is a party, have been duly executed and delivered by
Guarantor.  Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate any
provision of any Law, any Judgment of any Governmental  Authority, or any
provision  of any Contract  or other instrument  to which Guarantor is a party
or by which Guarantor or any of its properties or assets are bound; (ii) result
in the creation or imposition of any Encumbrance of any nature, other than the
liens created by the Transaction Documents; and (iii) require any Consent from,
exemption of, or filing or registration with, any Governmental Authority or any
other Person.
 


3.3.    Obligations of Guarantor. This Guaranty and each other Transaction
Document to which Guarantor is a party are the legal, valid and binding
obligations  of Guarantor, enforceable against Guarantor in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws or equitable principles relating to or affecting
the enforcement of creditors' rights generally. The purchase of the Debentures
by TCA and the assumption by Guarantor of its obligations hereunder and under
any other Transaction Document to which Guarantor is a party will result in
material benefits to Guarantor.  This Guaranty was entered into by Guarantor for
commercial purposes.


 
3.4.   Litigation. There is no Proceeding at law or in equity or by or before
any Governmental Authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor's  right to
carry on its business substantially  as now conducted  (and as now
contemplated); (iii) Guarantor's financial condition; or (iv) Guarantor's
capacity to consummate and perform its obligations under this Guaranty or any
other Transaction Document to which Guarantor is a party.
 
 
 
Exhibit 10.2 - Page - 2

--------------------------------------------------------------------------------

 

 
3.5.   No Defaults.  Guarantor is not in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
Contract or other instrument  to which Guarantor is a party or by which
Guarantor or any of its properties or assets are bound.
 


3.6.   No Untrue Statements.  To the knowledge of Guarantor, no Transaction
Document or other document, certificate or statement furnished to TCA by or on
behalf of Dynamic or Guarantor contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading.  Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by TCA as an inducement to purchase the Debentures.
 


4.           NO LIMITATION OF LIABILITY.
 


4.1.           Guarantor acknowledges  that the obligations undertaken herein
involve  the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, Guarantor consents and agrees that TCA may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Transaction
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Transaction Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Transaction Documents, or any
additional  security  or  guaranties, or any condition,
covenant,  default,  remedy,  right, representation or term thereof or
thereunder; (iv) exercise or refrain from exercising any rights against
Dynamic  or other Persons  (including  Guarantor)  or against any security  for
the Liabilities; (v) accept new or additional instruments, documents or
agreements in exchange for or relative to any of the Transaction Documents or
the Liabilities, or any part thereof; (vi) accept partial payments on the
Liabilities; (vii) receive and hold additional security or guaranties for the
Liabilities, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as TCA, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Liabilities, or any part thereof; (x) settle or
compromise any Liabilities, whether in a Proceeding or not, and whether
voluntarily or involuntarily, dispose of any security therefor (with  or
without  consideration  and in whatever  manner  TCA  deems  appropriate),  and
subordinate the payment of any of the Liabilities, whether or not due, to the
payment of liabilities owing to creditors of Dynamic other than TCA and
Guarantor; (xi) consent to the merger, change or any other restructuring or
termination of the corporate existence of Dynamic or any other Person, and
correspondingly restructure the Liabilities, and any such   merger,  change,
restructuring  or termination shall  not affect the liability of Guarantor  or
the continuing effectiveness hereof, or the enforceability hereof with respect
to all or any part of the Liabilities; (xii) apply any sums it receives, by
whomever paid or however realized, to any of the Liabilities and/or (xiii) take
any other action which might constitute a defense available to, or a discharge
of, Dynamic or any other Person (including Guarantor) in respect of the
Liabilities
 
 
 
Exhibit 10.2 - Page - 3

--------------------------------------------------------------------------------

 

 
4.2.   The invalidity, irregularity or unenforceability of all or any part of
the Liabilities or any Transaction Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of TCA, or
otherwise, shall not affect, impair or be a defense to Guarantor's obligations
under this Guaranty.
 


4.3.   Upon the occurrence and during the continuance of any Event of Default,
TCA may enforce this Guaranty independently of any other remedy, guaranty or
security TCA at any time may have or hold in connection with the Liabilities,
and it shall not be necessary for TCA to marshal assets in favor of Dynamic, any
other guarantor of the Liabilities or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require TCA to marshal assets
in favor of Dynamic or any other Person, or to proceed against Dynamic or any
other guarantor of the Liabilities or any collateral provided by any Person, and
agrees that TCA may proceed against any obligor (including Guarantor) and/or the
collateral in such order as TCA shall determine in its sole and absolute
discretion.  TCA may file a separate action or actions against Guarantor,
whether action is brought or prosecuted with respect to any security or against
any other Person, or whether any other Person is joined in any such action or
actions. Guarantor agrees that TCA and Dynamic may deal with each other in
connection with the Liabilities or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.
 


4.4.   Guarantor expressly waives, to the fullest extent permitted by applicable
law, any and all defenses which Guarantor shall or may have as of the date
hereof arising or asserted by reason of: (i) any disability or other defense of
Dynamic, or any other guarantor for the Liabilities, with respect to the
Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Dynamic, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of TCA to marshal assets in favor of Dynamic or any other Person; (v)
any failure of TCA to give notice of sale or other disposition of collateral to
Dynamic or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral; (vi) any failure of TCA
to comply with applicable laws in connection with the sale or other disposition
of any collateral or other security for any Liabilities,  including, without
limitation, any failure of TCA to conduct a commercially reasonable sale or
other disposition of any collateral or other security for any Liabilities; (vii)
any act or omission of TCA or others that directly or indirectly results in or
aids the discharge or release of Dynamic or any other guarantor of the
Liabilities, or of any security or guaranty therefor by operation of law or
otherwise; (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount or in other respects more burdensome
than that of the principal or which reduces a surety's or guarantor's obligation
in proportion to the principal obligation; (ix) any failure of TCA to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by TCA, in any bankruptcy proceeding of any Person, of
the application or non­ application of Section 1111 (b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of TCA for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Liabilities
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by TCA that is authorized by this Section or any other provision of
any Transaction Document.  Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Liabilities, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Liabilities.
 
 
 
Exhibit 10.2 - Page - 4

--------------------------------------------------------------------------------

 

 
4.5.   This is a continuing guaranty and shall remain in full force and effect
as to all of the Liabilities until such date as all amounts owing by Dynamic to
TCA shall have been paid in full in cash and all commitments of TCA to purchase
any securities under the Purchase Agreement have terminated or expired and all
obligations of Dynamic with respect to any of the Liabilities shall have
terminated or expired (such date is referred to herein as the "Termination
Date").
 


5.    LIMITATION ON SUBROGATION. Until the Termination Date, Guarantor waives
any present or future right to which Guarantor is or may become entitled to be
subrogated to TCA's rights against Dynamic or to seek contribution,
reimbursement, indemnification, payment or the like, or participation in any
claim, right or remedy of TCA against Dynamic or any security which TCA now has
or hereafter acquires, whether or not such claim, right or remedy arises under
contract, in equity, by statute, under common law or otherwise.  If,
notwithstanding such waiver, any funds or property shall be paid or transferred
to Guarantor on account of such subrogation,  contribution,  reimbursement,  or
indemnification  at any time when all of the Liabilities have not been paid in
full, Guarantor shall hold such funds or property in trust for TCA and shall
forthwith pay over to TCA such funds and/or property to be applied by TCA to the
Liabilities.
 


 
6.           ·COVENANTS.
 


6.1.   Financial Statements; Compliance Certificate. No later than ten (10) days
after written request therefore from TCA, Guarantor shall deliver to TCA: (a)
financial statements disclosing all of Guarantor's assets, liabilities, net
worth, income and contingent liabilities, all in reasonable detail and in form
acceptable to TCA, signed by Guarantor, and certified  by Guarantor to TCA to be
true, correct and complete; (b) complete copies of federal tax returns,
including all schedules, each of which shall be signed and certified by
Guarantor to be true and complete copies of such returns; and (c) such other
information respecting the Guarantor as TCA may from time to time reasonably
request.
 


6.2.   Subordination of Other Debts.  Guarantor hereby: (a)  subordinates the
obligations now or hereafter owed by Dynamic to Guarantor
("Subordinated Debt") to any and all obligations of Dynamic to TCA now or
hereafter existing while this Guaranty is in effect, and hereby agrees that
Guarantor will not request or accept payment of or any security for any part of
the Subordinated Debt, and any proceeds of the Subordinated Debt paid to
Guarantor, through error or otherwise, shall immediately be forwarded to TCA by
Guarantor, properly endorsed to the order of TCA, to apply to the Liabilities.
 


6.3.   Security for Guaranty.  Guarantor hereby grants to TCA a continuing
security interest in all property of Guarantor, now or hereafter in the
possession of TCA, as security for the performance of this Guaranty, which
security interest shall be enforceable and subject to all the provisions of this
Guaranty, as if such property were specifically pledged hereunder.
 


 
Exhibit 10.2 - Page - 5

--------------------------------------------------------------------------------

 
 


7.           EVENTS OF DEFAULT.
 


Each of the following shall constitute a default (each, an
"Event of Default") hereunder:
 


7.1.   Non-payment  when due, and after all applicable grace periods, of any sum
required to be paid to TCA under any of the Transaction Documents or of any of
the other Liabilities;
 


7.2.   A breach by Guarantor of any other term, covenant, condition, obligation
or agreement under this Guaranty;
 


7.3.   Any representation or warranty made by Guarantor in this Guaranty shall
prove to be false, incorrect or misleading in any material respect as of the
date when made;
 


7.4.   A default, after all applicable grace or notice periods, under any of the
Transaction Documents; or
 


7.5.   The occurrence of any of the following events: (i) Guarantor makes an
assignment for the benefit of creditors; (ii) any order or decree is rendered by
a court which appoints or requires the appointment of a receiver, liquidator .
or trustee for Guarantor, and the order or decree is not vacated within thirty
(30) days from the date of entry thereof; (iii) any order or decree is rendered
by a court adjudicating Guarantor insolvent, and the order or decree is not
vacated within thirty (30) days from the date of entry thereof; (iv) Guarantor
files a petition in bankruptcy under the provisions of any bankruptcy law or any
insolvency act; (v) Guarantor admits, in writing, its inability to pay its debts
as they become due; (vi) a proceeding or petition in bankruptcy is filed against
Guarantor and such proceeding or petition is not dismissed within thirty (30)
days from the date it is filed; or (vii) Guarantor files a petition or answer
seeking reorganization or arrangement under the bankruptcy laws or any law or
statute of the United States or any state.
 


8.     REMEDIES.
 


8.1.  Upon an Event of Default, all liabilities of Guarantor hereunder shall
become immediately due and payable without demand or notice and, in addition to
any other remedies provided by law or in equity, TCA may:
 


8.1.1.  Enforce the obligations of Guarantor under this Guaranty.
 


8.1.2.  To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
TCA in any capacity to Guarantor whether due or not.
 


8.1.3.  Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as TCA may reasonably deem expedient.  Any costs, expenses or fees,
including reasonable attorneys' fees and costs, incurred by TCA in connection
with the foregoing shall be included in the Liabilities guaranteed hereby, and
shall be due and payable on demand, together with interest at the highest
non-usurious rate permitted by applicable law, such interest to be calculated
from the date of such advance to the date of repayment thereof.  Any such action
by TCA shall not be deemed to be a waiver or release of Guarantor hereunder and
shall be without prejudice to any other right or remedy of TCA.

 
 
Exhibit 10.2 - Page - 6

--------------------------------------------------------------------------------

 
 
 
8.2.   Settlement of any claim by TCA against Dynamic, whether in any Proceeding
or not, and whether voluntary or involuntary, shall not reduce the amount due
under the terms of this Guaranty, except to the extent of the amount actually
paid by Dynamic or any other obligated Person and legally retained by TCA in
connection with the settlement (unless otherwise provided for herein).
 


9.      MISCELLANEOUS.
 


9.1.   Disclosure of Financial Information.  TCA is hereby authorized to
disclose any financial or
other  information  about  Guarantor  to  any  Governmental  Authority  having
jurisdiction over TCA or to any present, future or prospective participant or
successor in interest in the Debentures.  The information provided may include,
without limitation, amounts, terms, balances, payment history, return item
history and any financial or other information about Guarantor.
 


9.2.    Remedies Cumulative. The rights and remedies of TCA, as provided herein
and in any other Transaction Document, shall be cumulative and concurrent,  may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon TCA at law or in equity. The failure, at any one or more
times,· of TCA to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. TCA shall have the right to take any
action it deems appropriate without the necessity of resorting to any collateral
securing this Guaranty.
 


9.3.    Integration.  This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transaction
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.
 


9.4.    Attorneys' Fees and Expenses. If TCA retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Transaction Documents, or on account of any matter involving this Guaranty, or
for examination of matters subject to TCA's approval under the Transaction
Documents, all costs of suit and all reasonable attorneys' fees and such other
reasonable expenses so incurred by TCA shall forthwith, on demand, become due
and payable and shall be secured hereby.
 


9.5.   No Implied Waiver.  TCA shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by TCA, and then only to the extent specifically set forth
therein.  A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.
 


9.6.    Waiver. Except as otherwise provided herein or in any of the Transaction
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by TCA.  Guarantor waives the right to any stay of
execution and the benefit of all exemption laws, to the extent permitted by law,
and any other protection granted by law to guarantors, now or hereafter
in effect with respect to any action or proceeding brought by TCA against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against TCA any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Dynamic or any other party liable to TCA.
 


 
Exhibit 10.2 - Page - 7

--------------------------------------------------------------------------------

 
 


9.7.   No Third Party Beneficiary.  Except as otherwise provided herein,
Guarantor and TCA do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Dynamic) shall have any status, right
or entitlement under this Guaranty.
 


9.8.   Partial Invalidity.  The invalidity or unenforceability of any one or
more provisions of this Guaranty shall not render any other provision invalid or
unenforceable.  In lieu of any invalid or unenforceable prov1s10n, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 


9.9.   Binding Effect.  The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
TCA, and any such assignment or attempted assignment by Guarantor shall be void
and of no effect with respect to the TCA.
 


9.10.  Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.
 


9.11.  Sales or  Participations.  TCA may from time to time sell or assign the
Debentures, in whole or in part, or grant participations in the Debentures
and/or the obligations evidenced thereby without the consent of Dynamic or
Guarantor.  The holder of any such sale, assignment or participation, if the
applicable agreement between TCA and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of TCA (to the extent of
such holder's interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker's lien with respect to any and all
obligations of such holder to Guarantor (to the extent of such holder's interest
or participation), in each case as fully as though Guarantor was directly
indebted to such holder.  TCA may in its discretion give notice to Guarantor of
such sale, assignment or participation; however, the failure to give such notice
shall not affect any of TCA's or such holder's rights hereunder.
 


9.12.   Jurisdiction. Guarantor hereby consents that any action or proceeding
against him be commenced and maintained in Broward County, State of Florida by
service of process on them; and Guarantor agrees that the courts of such County
shall have jurisdiction with respect to the subject matter hereof and the person
of Guarantor and all collateral securing the obligations of Guarantor. Guarantor
agree not to assert any defense to any action or proceeding initiated by TCA
based upon improper venue or inconvenient forum.
 


9.13.  Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 


If to the Guarantor:                                              Bundled
Builder Solutions, Inc.
8776 E. Shea Blvd., Suite B3A-615
Scottsdale, AZ 85260
Attn: Paul Kalkbrenner, CEO
Telephone:  480-968-0207 x11
Facsimile:  480-517-5003
E-Mail: paul@bbsiaz.com
 
 
 
Exhibit 10.2 - Page - 8

--------------------------------------------------------------------------------

 

 
 
With a copy to:                                                     Luke C.
Zouvas, Esq.
Zouvas Law Group, P.C.
2368 Second Avenue, 1st Floor
San Diego, CA 92101
Telephone: 619.688.1715
Fax: 619.688.1716
Email: lzouvas@zouvaslaw.com
 


 
    If to the Secured Party:                                           TCA Global
Credit Master Fund, LP
. '                                                            1404 Rodman
Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com
 


 
With a copy to:                                                     David Kahan,
P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq. Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com
 


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing  and shall be deemed  delivered: (i) if
mailed  by certified  mail, return  receipt requested, postage prepaid and
properly addressed to the address below, then three (3) business days after
deposit of same in a regularly maintained U.S. Mail receptacle; or (ii) if
mailed by Federal Express, UPS or other nationally recognized overnight courier
service, next business morning delivery, then one (1) business day after deposit
of same in a regularly maintained receptacle of such overnight courier; or (iii)
if hand delivered, then upon hand delivery thereof to the address  indicated  on
or prior to 5:00 p.m., EST, on a business  day.  Any notice hand delivered after
5:00 p.m., EST, shall be deemed delivered on the following business day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Debenture may be sent by facsimile, e-mail,  or
other  method of delivery, but shall be deemed to have been delivered only when
the sending party has confirmed (by reply e-mail or some other form of written
confirmation) that the notice has been received by the other party.
 


9.14.   Governing Law.  This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of Florida without reference
to conflict of laws principles.
 


9. 15.   Joint and Several Liability.  The word "Guarantor" or "Guarantors"
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several. The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.

 
 
 
Exhibit 10.2 - Page - 9

--------------------------------------------------------------------------------

 

 
 
9.16.  Continuing Enforcement.  If, after receipt of any payment of all or any
part of the Liabilities, TCA is compelled or reasonably agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Guaranty shall continue in full force and
effect or be reinstated, as the case may be, and Guarantor shall be liable for,
and shall indemnify, defend and hold harmless TCA with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation or redemption of the Debentures,
this Guaranty or any other Transaction Document, the release of any security
interest, lien or Encumbrance securing the Liabilities or any other action which
TCA may have taken in reliance upon its receipt of such payment. Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.
 


9.17.  WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY TCA OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
TRANSACTION  DOCUMENT  OR  THE  DEALINGS  OF  THE  PARTIES  \VITH RESPECT HERETO
OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  TCA AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVES, TO THE EXTENT PERtVIITTED BY
APPLICABLE LA\V, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, GUARANTOR WAIVES ANY RIGHT THEY MAY HAVE TO CLAIM OR
RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES, GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS GUARANTY AND THAT TCA WOULD NOT PURCHASE THE DEBENTURES
IF THE \VAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.
 


[Signatures on the following page]
 


 
 
Exhibit 10.2 - Page - 10

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.
 


 
BUNDLED BUILDER SOLUTIONS, INC.
 
By: /s/ Paul Kalkbrenner                                                      
Name: Paul Kalkbrenner                                                      
Title: CEO                                                      
 


 
Signed, Sealed and Delivered
in the Presence of:
 


 
/s/ Dave Brown                                           
Print Name: Dave Brown                                           
 


 
/s/ Mark Summers                                           
Print Name: Mark Summers
 


 


 
STATE OF ARIZONA        )
) SS.
COUNTY OF MARICOPA)
 


 
The foregoing instrument was acknowledged before me this 26th day of August,
2011, by Paul Kalkbrenner the CEO of Bundled Builder Solutions, Inc., on behalf
of said corporation. He/She is personally known to me or has produced Arizona
Drivers License as identification.
 


 
/s/ Hope Williams
NOTARY PUBLIC
Printed Name: Hope Williams
My commission expires: August 22, 2014
My Commission No.: 125062
 
 
 
Exhibit 10.2 - Page - 11

--------------------------------------------------------------------------------

 